254 F.2d 603
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.G. L. TARLTON CONTRACTING COMPANY.
No. 15955.
United States Court of Appeals Eighth Circuit.
February 18, 1958.

Petition for enforcement of order of National Labor Relations Board.
Thomas J. McDermott, Assoc. Gen. Counsel, National Labor Relations Board, and Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.